                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                    CRIMINAL No. 17-cr-10243-IT

        v.

 CHRISTOPHER CONDRON

        Defendant


               [PROPOSED] AMENDMENT TO THE SCHEDULING ORDER


       The Government and Defendant Christopher Condron respectfully request the court to

amend the scheduling order in light of the new trial date of December 9, 2019. The Court has

already set a hearing on motions in limine for August 13, 2019, and ordered that the defendant

file his oppositions to motions in limine by July 26, 2019. Counsel request the following

additional deadlines:

       Statements (as defined in 18 U.S.C. § 3500(e) and Fed. R. Crim. P. 26.2(f)) of witnesses

each party intends to call in its case-in-chief shall be produced by October 10, 2019.

       The government shall by October 10, 2019:

       (a)     Absent written objection, provide the defendant with the names and addresses of

               witnesses the government intends to call at trial in its case-in- chief. If the

               government subsequently forms an intent to call any other witness, the

               government shall promptly notify the defendant of the name and address of that

               prospective witness; and
       (b)     Absent written objection, provide the defendant with copies of the exhibits and a

               premarked list of exhibits the government intends to offer in its case-in-chief. If

               the government subsequently decides to offer any additional exhibit in its case-in-

               chief, the government shall promptly provide the defendant with a copy of the

               exhibit and a supplemental exhibit list.

       The defendant shall by November 11, 2019:

       (a)     Absent written objection, provide the government with the names and addresses

               of the witnesses the defendant intends to call in his case-in chief. If the defendant

               subsequently forms an intent to call any other witness in his case-in-chief, he shall

               promptly notify the government of the name and address of that witness; and

       (b)     Absent written objection, provide the government with copies of the exhibits and

               a premarked list of the exhibits the defendant intends to offer in his case-in-chief.

               If the defendant subsequently decides to offer any additional exhibits in his case-

               in-chief, he shall promptly provide the government with a copy of the exhibit and

               a supplemental exhibit list.

       The government shall by November 18, 2019:

       (a)     Disclose to the defendant the exculpatory information identified in Local Rule

               116.2 that has not been previously produced;

       (b)     Disclose to the defendant a general description (including the approximate date,

               time, and place) of any crime, wrong, or act the government proposes to offer

               pursuant to Fed. R. Evid. 404(b);

       The parties shall by November 25, 2019 file a written stipulation of any facts that they

agree are not in dispute.



                                                   2
                     Respectfully submitted,



Date: May 25, 2019   By:    /s/ Elysa Q. Wan
                            Neil J. Gallagher
                            Elysa Q. Wan
                            Assistant United States Attorneys



Date: May 25, 2019   By:    /s/ Keren Goldenberg
                            Keren Goldenberg
                            19A Alexander Avenue
                            Belmont, MA 02478
                            Counsel for Christopher Condron




                        3
                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             /s/ Elysa Q. Wan
                                             Elysa Wan
                                             Assistant United States Attorney




Date: May 25, 2019




                                                 4
